DETAILED ACTION
Status of the Claims
	This notice of allowance is submitted in response to the amendment filed on 8/23/22.
	Examiner notes that this application is a continuation of 16402878, which is now US Patent No. 11132717.
	Examiner further notes Applicant’s priority date of 2/22/16.
	Examiner further notes that Applicant filed a terminal disclaimer on 8/23/22.
	Claim 1 was cancelled in a preliminary amendment on 9/7/21.
	Claims 2 and 10-17 have been amended.
	Therefore, claims 2-18 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal of Rejections
	The previous double patenting rejection has been withdrawn in response to the aforementioned terminal disclaimer, which was approved by the Office on 8/23/22.
Statement of Reasons for Allowance
I.  Considerations Under 35 USC 101
	Similar to that of the parent application, Examiner has determined that the
invention does not warrant a rejection under 35 USC 101. Specifically, the invention is
necessarily entrenched in internet-based technology (See DDR Holdings, LLC v.
Hotels.com, LP, 773 F.3d 1245 (Fed. Cir. 2014)) and does not describe a judicial
exception listed in 2019 PEG. Even assuming arguendo that the invention was directed
to an abstract idea, the additional elements (i.e. creation of synthetic profiles) impose a
more meaningful limit on the judicial exception, thus demonstrating its integration into a
practical application.  For at least these reasons, the invention is deemed to be eligible under 35 USC 101.
II.  Considerations Under 35 USC 103
Examiner notes that the instant claims disclose the same limitations that were deemed to be eligible under 35 USC 103 in the parent application.  
Specifically, the independent claims describe a method for evaluating dynamic online ads by:
Generating a first synthetic profile by:
Configuring a browser in accordance with first attributes; visiting a first plurality of online resources via the configured browser, at least one of the first plurality of resources being associated with a first target demographic; accumulating first user- specific data received from the first plurality of resources visited via the browser;
Generating a second synthetic user profile by:
Configuring a browser in accordance with second attributes different from the first attributes; visiting a second plurality of online resources differing at least in part from the first plurality of resources associated with the first synthetic user profile, at least one of
the second plurality of resources being associated with a second target demographic different from the first target demographic; retrieving a target webpage via a browser configured in accordance with the first synthetic user profile, the target webpage comprising an internal content and dynamic promotional content; retrieving the target webpage via a browser configured in accordance with the second synthetic user profile; and evaluating first dynamic promotional content retrieved via the first instance and second dynamic promotional content retrieved via the second instance to assign a first score to the first dynamic promotional content and a second score to the second dynamic promotional content.
Rodriguez-Valadez discloses a method for simulating a user browsing various webpages that contain dynamic ad content, and Shabtai discloses a process for generating artificial profiles. However, neither these nor any other combination of references effectively describe evaluating the dynamic promotional content and/or assigning scores to the dynamic promotional content. The references also fail effectively teach that different attributes are used to configure a browser, that a different plurality of online resources are visited, each of which is associated with different target demographics.
The NPL reference (Su et al.) describes a process for de-anonymizing web browsing data with social networks, but fails to disclose the intricacies of synthetic profiles described above.
For at least these reasons, a rejection under 35 USC 102 and/or 103 is not warranted.
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681    

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681